Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of an apparatus for bringing a mold into contact with a material supplied on a plurality of shot regions formed on a substrate comprising a gas supply unit, a positioning unit, and a controller configured to control the gas supply and positioning units, wherein the controller causes a first and second contact between material supplied onto first and second shot regions and the mold at different positions, including changing relative positions between the mold and the substrate in a specific manner described by independent claims 1 and 14.

The closest prior art is Hirano (US-20160214312), which teaches an apparatus for bringing a mold into contact with a material supplied on a plurality of shot regions formed on a substrate comprising a gas supply unit, a positioning unit, and a controller configured to control the gas supply and positioning units. However, Hirano does not teach the controller causing a first and second contact between material supplied onto first and second shot regions and the mold at different positions, including changing relative positions between the mold and the substrate in a specific manner described by independent claims 1 and 14.

While one of ordinary skill in the art could attempt to use McMackin (JP-200750769) to modify Hirano and teach the missing limitations regarding the controller causing the first and second gap and relative positional changing, McMackin does not properly teach this limitation, it just teaches the act of adjusting the relative position between the substrate and the mold, and as shown by applicant arguments/remarks filed 10/31/2021, this combination does not properly teach the missing limitations and it would be improper to use a combination of Hirano and McMackin to teach the clarified and amended independent claims 1 and 14 after the claim amendments filed 10/31/2021. Since there is no better combination or teaching in the art, the application is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748